Title: To Benjamin Franklin from Samuel Cooper, 6 November 1770
From: Cooper, Samuel
To: Franklin, Benjamin


Dear Sir,
6. Novr. 70.
My State of Health, and Excursions upon that Account into the Country must be my Excuse for not taking an earlier Notice of your very obliging Packet of 8th June, for which I return you my particular Thanks. Your Letter and Replies to Mr. Strahan’s Questions gave me great Pleasure, tho the closing and prophetic Part coming from one so capable of discerning amidst the Uncertainties of Futurity which may probably take Place, could not but impress me with melancholy Ideas. Some of them have since been realised, but may Heav’n forbid a further Fulfillment. In this Wish I doubt not of your own hearty Concurrence; for I do not take you to be of the Turn of Swift’s Physicians of whom he some where says,

They rather chuse that I should die,
Than their Predictions prove a Lie;

and yet I am afraid I shall not soon see you thoroly refuted by Events. So many hope to find their own Interest in Misrepresentations, so many seem willing to be deceiv’d, and so much Art is employ’d to make Whatever is tho’t convenient appear just and true, that the happy Day for establishing the Prosperity of Britain, by composing the Troubles, and securing to her the united affections of America seems to be at too great a Distance. We ought not however to be discourag’d from employing the most likely Means to promote so desireable an End. Such a Means I esteem the choice which our House of Representatives have made of you to be their Agent——Your Letter came most seasonably for this. I communicated it with great Caution knowing the Delicacy the Times require: I allow’d however some of the leading Members of the House; in Confidence to read your Sentiments. They exprest the highest Satisfaction. And tho it was objected that you were Agent for other Provinces, and we ought to enlarge the Number of our Friends, and that you and your Son the Governor, held Places of Importance under the Crown, and tho the House from various Causes had been much divided respecting an Agent, yet such was their Opinion of your Abilities and Integrity, that a Majority readily confided the Affairs of the Province at this critical Season to your Care. I am this Moment told the Vessel is just upon sailing. I must break off. You see the Hurry of this Script——but it is to a Friend. I shall write more fully soon. Your very respectful and obliged Humble Servant
Saml Cooper
Dr FranklinCopy to Dr Franklin
 
Endorsed: To Dr Franklin  6. Novr –70.
